Citation Nr: 0025776	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to June 1955 
and from July 1958 to May 1986.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1992 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for the cause of the veteran's death.  



FINDINGS OF FACT

1.  The veteran died in March 1992.

2.  The death certificate noted immediate cause of the 
veteran's death as cardiopulmonary arrest, due to lung 
cancer.

3.  At the time of his death, the veteran was service 
connected for tinea cruris corporis, evaluated as 10 percent 
disabling; tinea pedis, evaluated as noncompensable; nummular 
eczema, evaluated as noncompensable; chronic obstructive 
pulmonary disease, evaluated as 10 percent disabling; 
residuals of excision of a benign rectal mass, evaluated as 
noncompensable; hemorrhoids, evaluated as noncompensable; 
sinusitis, evaluated as noncompensable; and paroxysmal atrial 
fibrillation, evaluated as noncompensable.

4.  Competent medical evidence of nicotine dependence during 
service has not been presented.

5.  Competent medical evidence linking the cause of the 
veteran's death to the use of tobacco during service, to 
nicotine dependence developed during service, to a service-
connected disability, or any other incident of service has 
not been presented.  



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records for the veteran's first period of 
active service reflect that upon enlistment examination dated 
in June 1951, the veteran's systems were clinically evaluated 
as normal.  A chest x-ray was noted as normal.  Clinical 
records reflect treatment for malaise, sore throat, stuffy 
nose, coughing, a skin abrasion, mild pharyngitis, recurring 
tonsillitis, and pollinotic or seasonal asthma.  In November 
1954, two moles were removed from the abdomen area in the 
right lower quadrant.  A diagnosis of molluscum contagiosum 
from abdomen, and skin with chronic inflammation from the 
abdomen consistent with ruptured epithelial inclusion cyst 
was noted.  Upon separation examination dated in June 1955, 
the veteran's systems were clinically evaluated as normal.  A 
chest x-ray was noted as normal.  

Service medical records from the veteran's second period of 
service reflect that upon enlistment examination dated in 
July 1957, the veteran's systems were clinically evaluated as 
normal, with the exception of a scar on the right knee.  
Chest x-ray was noted as normal.  It was noted the veteran 
had spasmodic bronchitis from 1954 to 1955 with no 
recurrence.  A report of medical examination dated in July 
1958 reflects the veteran's systems were clinically evaluated 
as normal and a chest x-ray was normal.  A March 1966 report 
of medical examination reflects the veteran's systems were 
clinically evaluated as normal and a chest x-ray was 
negative.  It was noted the veteran's brother had cancer.  
Reports of medical examination dated in April 1971 and March 
1974 also reflect a negative chest x-ray and all systems were 
clinically evaluated as normal.  An April 1977 report of 
medical examination reflects a normal chest x-ray and a 
history of tinea corporis.  The veteran's systems were 
clinically evaluated as normal, with the exception of a 
birthmark.  Upon medical examination dated in June 1980, a 
mass on the posterior rectal wall was noted.  In June 1980, 
the veteran underwent surgical removal of the rectal mass.  
The hospital summary notes that the veteran smoked 1 1/2 packs 
of cigarettes per day and had done so for 35 years.  A 
diagnosis of a benign inflammatory mass of the rectum was 
noted.  A May 1982 report of medical examination reflects 
mild chronic obstructive pulmonary disease secondary to 
cigarette smoking with no change since 1980, an area of 
paresthesia on the right leg, and defective vision.  Upon 
retirement examination dated in April 1986, a substandard 
pulmonary fitness test and defective vision were noted.  
Chest x-ray was noted as normal.  Clinical records dated 
during the veteran's second period of service reflect various 
assessments of upper respiratory infection, hemorrhoids, 
cold, skin rash, recurrent otitis externa, asthma, 
bronchitis, viral pharyngitis, ear infection, sinusitis, 
tinea corporis, possible atypical angina, possible hiatal 
hernia, atrial fibrillation, and gastroenteritis.  

Upon VA examination dated in August 1986, it was noted that 
the veteran admitted to smoking cigarettes since he was 
twelve years old and continued to smoke of 1-1/2 packs per day.  
Relevant diagnoses of no documentation of hiatal hernia, loss 
of bowel control following rectal surgery in service, a 
history of paroxysmal atrial fibrillation with the last 
episode in 1983, and mild chronic obstructive pulmonary 
disease were noted.  The veteran denied shortness of breath 
and chronic cough.  Diagnoses of chronic sinusitis by history 
and tinea cruris corporis were also noted.  

In a September 1986 rating decision, the RO granted 
entitlement to service connection for tinea cruris corporis, 
evaluated as 10 percent disabling; chronic obstructive 
pulmonary disease, evaluated as 10 percent disabling; 
residuals of excision of a benign rectal mass, evaluated as 
noncompensable; hemorrhoids, evaluated as noncompensable; 
sinusitis, evaluated as noncompensable; and paroxysmal atrial 
fibrillation, evaluated as noncompensable.  The RO denied 
entitlement to service connection for a hiatal hernia and 
refractive error.  

A May 1987 document of record reflects treatment by a private 
physician for tinea pedis.  

In an August 1987 rating decision, the RO granted entitlement 
to service connection for tinea pedis, evaluated as 
noncompensable, and nummular eczema, evaluated as 
noncompensable.  The RO denied entitlement to service 
connection for loss of bowel control, nevi of the right lower 
quadrant, and a sebaceous cyst on the scalp.

The veteran died in March 1992.  The death certificate 
reflects the immediate cause of death was cardiopulmonary 
arrest, due to lung cancer.  An autopsy was not performed.  

A March 1992 private emergency room record reflects the 
veteran arrived by ambulance with cardiopulmonary 
resuscitation in progress.  The veteran was unresponsive with 
pupils dilated and fixed.  His skin was pale and cool.  It 
was noted the veteran had terminal cancer of the lungs.  

A November 1993 statement from a private physician reflects 
the veteran had been under his care for a long period of time 
for a combination of obstructive airway disease and the 
development of a malignancy with subsequent complications 
related to the deterioration in his pulmonary function, and 
complications following radiation therapy given for 
unresectable carcinoma of the lung.  The physician opined 
that smoking was a significant co-factor in the development 
of his malignancy as well as a direct effect related to his 
obstructive airway disease.

In a May 1997 letter to the appellant, the RO requested 
information regarding the veteran's tobacco use prior to, 
during, and after service.  In an August 1997 letter to the 
appellant, the RO informed her of the need for lay or medical 
evidence of tobacco use during service, medical evidence of a 
link between tobacco use during service and the cause of the 
veteran's death, medical evidence of nicotine dependence 
during service and medical evidence of a link between 
nicotine dependence and the cause of the veteran's death.  
The record reflects no response from the appellant.

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The appellant has alleged that the veteran's heart condition 
contributed to his death, and that his lung cancer was 
directly connected to tobacco use during service.  She has 
also alleged that smoking was encouraged by the military and 
that the veteran was not advised that smoking was bad for his 
health until he was a heavy smoker and could not stop.

A precedential opinion by the VA Office of General Counsel 
(VAOPGCPREC) clarified when entitlement to benefits may be 
awarded based upon in-service tobacco use.  This opinion 
determined that direct service connection may be established 
if the evidence shows injury or disease resulting from 
tobacco use in service.  See VAOPGCPREC 2-93, 58 Fed. Reg. 
42756 (1993).  The General Counsel issued a clarification of 
this opinion in June 1993, stating that the opinion does not 
hold that service connection will be established for a 
disease related to tobacco use if the affected veteran smoked 
in service.  Rather, the opinion holds that any disability 
allegedly related to tobacco use which is not diagnosed until 
after service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions:  (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine during 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  See VAOPGCPREC 19-
97, 62 Fed. Reg. 37954 (1997).  In a May 1997 memorandum, the 
Under Secretary for Health stated that nicotine dependence 
may be considered a disease for VA compensation purposes.  
Moreover, the determination as to whether a veteran is 
dependent on nicotine is a medical question.  See Davis v. 
West, 13 Vet. App. 178 (1999).

The Board recognizes that on July 22, 1998, the "Internal 
Revenue Service Restructuring and Reform Act of 1998" was 
signed into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  See 38 U.S.C.A. § 1103 (West Supp. 1999).  
However, this section applies only to claims filed after June 
9, 1998.  As the appellant in the present case filed her 
claim in May 1992, the statutory change will not affect the 
disposition of this appeal.  

The veteran died in March 1992.  The immediate cause of death 
was noted as cardiopulmonary arrest due to lung cancer.  In 
November 1993, the veteran's physician opined that smoking 
was a significant co-factor in the development of his 
malignancy as well as a direct effect related to obstructive 
airway disease.  However, the physician did not relate the 
cause of the veteran's death with his use of tobacco during 
service.  The record is further silent for medical evidence 
relating the cause of the veteran's death, cardiopulmonary 
arrest due to lung cancer, to smoking while in service.  
Additionally, there is no medical evidence that the veteran 
acquired a dependence on nicotine in service, nor is there 
medical evidence of a nexus between claimed in-service 
nicotine dependence and lung cancer.  In fact, at his August 
1986 VA examination, the veteran admitted to smoking since he 
was twelve years old.  This is consistent with service 
medical records noting use of cigarettes since 1945.

Finally, the record fails to show that a service-connected 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  There being no competent 
medical evidence linking the cause of the veteran's death to 
his period of active service, the appellant's claim is not 
well grounded and must be denied.  See Brewer v. West, 11 
Vet. App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Although service connection was in effect for 
chronic obstructive pulmonary disease, that disorder was 
evaluated only as 10 percent disabling, and the last clinical 
report on August 13, 1986,  described  the condition as mild.  
It is true that Dr. T's November 30, 1993 letter referred to 
obstructive airway disease, but he did not state that the 
condition causally contributed to death.  There is no 
competent evidence linking death to chronic obstructive 
pulmonary disease or atrial fibrillation.   38 U.S.C.A. 
§ 5107 (a); 38 C.F.R. § 3.312 (c)(3),(4).  It is also true 
that the precise date of onset of lung cancer is not revealed 
by this record.  There is no competent evidence, however, 
opining that the malignancy was present in service, manifest 
during the one-year post-service presumptive period, or 
otherwise attributable to military service.  38 U.S.C.A. 
§ 1101(3), 1112. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that there is a duty 
to assist an appellant in the completion of her application 
for benefits under 38 U.S.C.A. §  5103(a) (West 1991), 
depending on the particular facts in each case.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The facts and circumstances of this case are 
such that no further action is warranted.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

